i          i      i                                                                                i        i        i




                                     MEMORANDUM OPINION


                                              No. 04-08-00617-CR

                                          IN RE Randall DOUGLAS

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 29, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 14, 2008, relator Randall Douglas filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his Petition for Writ of Habeas Corpus Release for

Delay of Prosecution and Excessive Bail and his Motion for Reduction of Bond.2 We conclude trial

counsel is also relator’s counsel for an original proceeding on the issue presented. Relator is not

entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).

The absence of a right to hybrid representation means relator’s pro se petition will be treated as



           1
         This proceeding arises out of Cause No. 228235, styled The State of Texas v. Randall Douglas, in County
Court No. 7, Bexar County, the Honorable Monica Guerrero presiding.

           2
           W e further note that relator’s petition for writ of mandamus was postmarked on August 13, 2008 and was filed
with this court on August 14, 2008. The Bexar County District Clerk shows that relator was sentenced in Cause No.
228235 on August 14, 2008.
                                                                                    04-08-00617-CR

presenting nothing for this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806

(Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Accordingly, relator’s petition is denied.

Relator’s motion for leave to file the petition for writ of mandamus is denied as moot.

                                                      PER CURIAM



DO NOT PUBLISH




                                                -2-